Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14 and 18 are currently pending in the instant application.  Applicants have amended claims 1, 4, 8, 12 and 14 and canceled claims 15-17 and 19 in the amendment filed on November 15, 2021.  Claims 1, 2, 4, 13, 14 and 18 are rejected and claims 3 and 5-12 are objected in this Office Action.


I.	Response to Arguments/Remarks
Applicants’ amendment, filed on November 15, 2021, has overcome the rejection of claims 1, 2 and 4 under 35 USC 102(a)(1) as being anticipated by Chen, et al. or Schindler, et al.; the rejection of claims 14-17 and 19 under 35 USC 112, first paragraph, not being fully enabled; the objection of claims 3, 5-13 and 18 as being dependent upon a rejected based claim; the objection of claims 4, 8 and 12 as containing informalities.  The above rejections and objections have been withdrawn.
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 15, 2021 and November 19, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

 
III.	Rejection(s)
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 13, 14 and 18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jorgensen, et al.  (US 2010/0267714 A1). Applicants claim 

    PNG
    media_image1.png
    723
    681
    media_image1.png
    Greyscale

The Scope and Content of the Prior Art (MPEP §2141.01)
The Jorgenson, et al. reference teaches MIF inhibitors and the salts thereof with the genus structure  

    PNG
    media_image2.png
    416
    334
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    580
    300
    media_image3.png
    Greyscale

The prior art also teaches the specific compound 
    PNG
    media_image4.png
    88
    179
    media_image4.png
    Greyscale
(see table 23, page 38) and the use of this compound for inhibiting MIF activity.

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
Jorgensen, et al. and the instant invention is that the prior art’s compound is 
    PNG
    media_image4.png
    88
    179
    media_image4.png
    Greyscale
whereas the instant claimed compound is
    PNG
    media_image5.png
    108
    156
    media_image5.png
    Greyscale
which is H vs. Me.
	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

In In re Druey, 319 F. 2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963), it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  Replacing hydrogen with methyl usually does not result in a significant difference in biological activities. Hydrogen and methyl are deemed obvious variants absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare obvious variants based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare a compound with a methyl substituted phenyl ring instead of a hydrogen substituted phenyl ring as seen in the prior art reference of Jorgensen, et al. (US 2010/0267714 A1) .  A strong prima facie obviousness has been established.


IV.  Objections
Dependent Claim Objections
Dependent Claims 3 and 5-12 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p)  on November 15, 2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626